           Case 3:19-cv-01697-VC Document 119 Filed 03/16/20 Page 1 of 2




1     James J. Foster                                      MARK FOWLER (Bar No. 124235)
      Aaron S. Jacobs (CA No. 214953)                      mark.fowler@us.dlapiper.com
2     PRINCE LOBEL TYE LLP                                 CHRISTINE K. CORBETT (Bar No. 209128)
      One International Place, Suite 3700                  christine.corbett@us.dlapiper.com
3                                                          SUMMER TORREZ (Bar No. 264858)
      Boston, MA 02110
4     617-456-8000                                         summer.torrez@us.dlapiper.com
      jfoster@princelobel.com                              JONATHAN HICKS (Bar No. 274634)
5     ajacobs@princelobel.com                              jonathan.hicks@us.dlapiper.com
                                                           DLA PIPER LLP (US)
6     Attorneys for Plaintiffs                             2000 University Avenue
                                                           East Palo Alto, CA 94303-2214
7                                                          Tel: 650.833.2000
8
                                                           Attorneys for Defendant,
9                                                          APPLE INC.

10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14
     UNILOC 2017 LLC,                                      No. 3:19-cv-01697-VC
15

16                          Plaintiff,
                                                           JOINT RESPONSE TO ORDER RE STAY
17                     v.                                  OF CASE (DKT. NO. 118)

18   APPLE INC.,
19                          Defendant.
20

21          Pursuant to the Court’s March 9, 2020, Order re Stay of Case (Dkt. No. 118), Plaintiff Uniloc

22   2017 LLC (“Uniloc”), and Defendant Apple Inc. (“Apple”), the parties to this action, submit this

23   joint response.

24          On March 11, 2020, Apple, along with Samsung Electronics America, Inc. and Motorola

25   Mobility LLC, filed a Motion for Joinder of Microsoft Corporation’s IPR2019-01471 (the “Microsoft

26   IPR”), concurrently with a petition for inter partes review of U.S. Patent No. 6,836,654. See Exs. A

27   (IPR petition) and B (Motion for Joinder). If the Patent Trial and Appeal Broad grants Apple’s Motion

28   for Joinder, Apple will be subject to estoppel in accordance with 35 U.S. Code § 315(e)(2).
     CASE NO. 3:18-cv-01697-VC                         1             JOINT RESPONSE TO ORDER RE STAY OF
                                                                                                   CASE
           Case 3:19-cv-01697-VC Document 119 Filed 03/16/20 Page 2 of 2




1           If Apple’s Motion for Joinder is denied, Apple and Uniloc agree to jointly notify the Court

2    within seven (7) business days of such denial. If Apple’s Motion for Joinder is granted, Apple’s

3    position is that, in light of this Court’s Order Re Stay of Case, a stay of this case is warranted through

4    final disposition of Microsoft’s IPR, including all appeals.

5
                                                   Respectfully Submitted,
6
       Dated: March 16, 2020                    /s/ Aaron S. Jacobs
7
                                                James J. Foster
8                                               Aaron S. Jacobs (CA No. 214953)
                                                PRINCE LOBEL TYE LLP
9                                               One International Place, Suite 3700
                                                Boston, MA 02110
10                                              617-456-8000
                                                jfoster@princelobel.com
11
                                                ajacobs@princelobel.com
12
                                                Counsel for Plaintiffs
13

14

15     Dated: March 16, 2020                    By: /s/ Christine K. Corbett
                                                Mark D. Fowler
16                                              Christine K. Corbett
                                                Summer Torrez
17                                              Jonathan Hicks
                                                DLA Piper LLP (US)
18
                                                2000 University Avenue
19                                              East Palo Alto, CA 94303-2214
                                                Tel: 650.833.2000
20
                                                Attorneys for Defendant
21                                              Apple Inc.
22

23

24

25

26

27

28
     CASE NO. 3:18-cv-01697-VC                           2            JOINT RESPONSE TO ORDER RE STAY OF
                                                                                                    CASE
